ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                    )
                                                )
MacKenzie Management Company                    ) ASBCA Nos. 63203, 63204
                                                )
Under Contract Nos. DACA-31-5-15-414            )
                    DACA-31-5-14-402            )

APPEARANCE FOR THE APPELLANT:                      Rita Piel, Esq.
                                                    Nelson Mullins Riley & Scarborough LLP
                                                    Baltimore, MD

APPEARANCES FOR THE GOVERNMENT:                    Michael P. Goodman, Esq.
                                                    Engineer Chief Trial Attorney
                                                   Paul R. Recupero, Esq.
                                                    Engineer Trial Attorney
                                                    U.S. Army Engineer District, Baltimore

                                ORDER OF DISMISSAL

        The dispute which is the subject of the appeals having been settled, the appeals are
hereby dismissed with prejudice subject to reinstatement only in the event the settlement
is not consummated. Any request to reinstate the subject appeals must be filed within 90
days of the date of this Order.

       Dated: June 2, 2022


                                                JOHN J. THRASHER
                                                Administrative Judge
                                                Chairman
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 63203, 63204, Appeals of
MacKenzie Management Company, rendered in conformance with the Board’s Charter.

       Dated: June 2, 2022


                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals